DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 25-31, in the reply filed on September 8, 2021, is acknowledged.  The traversal is on the ground(s) that the classification of Inventions I-IV is incorrect, and that the independent claims are not subcombinations of any taught or claimed subject matter. These arguments are not found persuasive because Applicant does not address how the subcombinations are not usable together, are obvious variants, or that the cited subcombinations are not separately usable.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-31 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25, lines 7-8, “a component” should be amended to recite “the component.”
In claim 26, line 2, “a component” should be amended to recite “the component.”
In claim 27, line 4, it is unclear whether “a specified value” is the same as “a value” previously recited on line 4 of claim 1.
The term “maximized” and “minimized” in claim 27, lines 4-5, is a relative term which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Nowhere in independent claim 25 and intervening claim 26 is the maximum or minimum of, for example, “financial cost to manufacture” or “surface finish consistency” (claim 26) provided with any further clarity so as to be understood by one of ordinary skill in the art.
In claim 30, line 2, it is unclear whether the recited “parameter space” is intended to be the same or different from “a value of a parameter” recited on lines 4-5 of claim 25.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-31 and 47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining by a computer system, based on a statistical model, a value of a parameter of the one or more preforms selected from the group consisting of length, cross section diameter, number of fibers, combined volume of fibers, number of bends, bend angle, stiffness, density, and thermal stability, wherein the value produces a component exhibiting the characteristic when a compression-molding process is applied to the one or more preforms; and obtaining one or more preforms conforming to the determined value of the parameter.
The limitation of determining by a computer system, based on a statistical model, a value of a parameter of the one or more preforms, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “determining” in the context of this claim encompasses the user manually calculating a value of a parameter for the one or more preforms. Additionally, the limitation of obtaining one or more preforms conforming to the determined value of the parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers generally linking the use of the determined value of the parameter (from a computer) to the technical environment of using preforms in a compression molding process.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element besides a computer system - applying the compression-molding process to an assemblage of the one or more preforms to produce the component. However, using the judicial exception with the claim limitation of “applying the compressing-molding process” is simply a mode of applying an abstract idea, and this limitation does not appear to be a particular practical application. MPEP 2106.05(f)-(h). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as noted above. Mere instructions to apply an exception using a generic computer system component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught  as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 25-30 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escowitz (US 2018/0345605) in view of Prebil et al. (US 2015/0165746).
Regarding claim 25, Escowitz teaches a method of fabricating, from one or more preforms, each comprising a bundle of fibers, one or more components that exhibit a characteristic (“subunits of fiber-reinforced filament are set in a molding cavity and compression molded to provide high strength complex parts,” [0002]), the method comprising: 
obtaining one or more preforms (see claim 1) conforming to the determined value of the parameter (e.g., length according to [0077], [0114]); and 
applying the compression-molding process to an assemblage of the one or more preforms to produce the component (claim 1).  
Escowitz teaches automated tape layup and additive manufacturing, and compression molding ([0184]), but does not expressly but does not expressly teach that the value of the parameters for the compression molding is determined by a computer system. Prebil teaches that thermoplastic elements are fabricated using compression molding based on a computer model of the thermoplastic element ([0066]), and that the computer model may be based on contour data of the element to be fabricated ([0032], [0060]), thereby teaching Applicant’s claimed “number of bends” or “bend angle” of the preforms. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the (automated) compression molding process of Escowitz using a computer model in order to obtain the desired physical contour characteristics of the parts to be fabricated as desired by Prebil.
Regarding claim 26, Escowitz  teaches wherein the characteristic is related to a component property selected from the group consisting of strength, specific strength, strength in a particular region, stiffness, specific stiffness, stiffness in a particular region, thermal stability (“compositions for each of the various filament subunits can be fabricated and selected to have certain properties depending on the location of the filament subunit within the layup,” including stiffness and tensile strength, for example, [0089]). Financial cost to manufacture will always be a characteristic that is present.
Regarding claim 27, Escowitz teaches wherein the characteristic comprises at least one of: the component property exceeding a specified threshold, the component property being less than a specified threshold, the component property being equal to a specified value, the component property being maximized, or the component property being minimized (“compositions for each of the various filament subunits can be fabricated and selected to have certain properties depending on the location of the filament subunit within the layup,” including stiffness and tensile strength, for example, insofar as the selected materials have desired properties relating to desired maximums, minimums, or particular thresholds, [0089]).  
Regarding claim 28, Escowitz teaches wherein prior to the applying of the compression-molding process, the one or more preforms are placed in a mold (multiple filament sub units can be placed in a mold cavity in a predetermined configuration to assemble a molding layup, [0151]).  
Regarding claim 29, Escowitz teaches wherein the assemblage of preforms is formed by at least one of bonding or tacking (tack bonding, [0195]).  
Regarding claim 30, Escowitz teaches generating the statistical model based on a sampling of a parameter space, the parameter space comprising a set of values for the parameter (mechanical modeling, [0160]).  
Regarding claim 47, Escowitz teaches wherein the parameter is selected from the group consisting of alignment, orientation, location in a mold, location with respect to a feature of the mold, location with respect to a region of the mold, location with respect to one or more other preforms in the mold (fiber orientation or fibers situated in desired regions of the part, [0204]). However, Prebil teaches sampling by scanning the contours of the part to be fabricated can be scanned based on one or more datums or reference features, and that the orientation of a stiffener (e.g., stiffness in a particular location) or reference feature such as a coordinate system (initial model) are scanned to generate an updated computer model for one or more components ([0060]-[0062]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the parameters of Escowitz with one or more updated statistical models in order to obtain, for example, the contours of the components to be fabricated as desired by Prebil.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner, Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745